DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 03/19/2021.  
Claims 1, 3-5, 7-15, 17, and 19-20 are pending for further review.
Any claim objection/rejection not repeated below is withdrawn due to Applicant’s amendment.
Response to Arguments
Applicant’s remarks have been fully considered but they are not persuasive.
Applicant argues that Persson does not teach “distributing data types in a different way between shareable tag portions and individual tag portions based on different mapping schemas 
The examiner disagrees and submits that the combination of Wicki, AAPA and Persson teaches the amended limitation for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Regarding first mapping schema, in view of Wicki and AAPA, Persson teaches the first mapping schema as shown in [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value {first sharable tag portion}, which is substantially the same limitation recited in claim 5, “a specific data type is distributed only to the first shareable tag portion.”
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 10-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wicki et al. (US 6,122,709; hereinafter Wicki) in view of Applicant Admitted Prior Art ([0029]-[0044], FIG. 1 schematically illustrates a known data processing apparatus 100… a flat tag …; Fig. 6a & [0068]-[0070], a flat tag as previously described in the context of known systems, storable in cache storage. The tag 600 comprises a plurality of data types 
610, 620, 630, 640, 650 each of which may be a particular kind of data. A data type may determine what operations can be done on the corresponding data, the meaning of said data, and/or how said data is to be stored; hereinafter AAPA), further in view of Persson (US 2017/0192900).
Regarding independent claim 1, Wicki teaches Cache storage system comprising a cache storage having cache lines, each configured to store respective data entries representing data (Fig. 3; col. 3, ll. 51-55, a cache memory system having a cache comprising a plurality of cache lines. A tag array is provided comprising an index portion and a shared tag portion. The index portion includes an n-bit pointer and a unique tag portion for every cache line) which can be retrieved from the cache storage when a storage access instruction contains a storage identifier which corresponds with a tag associated with a cache line (col. 4, ll. 1-10, each access {access instruction} comprises a physical address {storage identifier} identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion. A first lookup is performed using the index portion to access a unique address tag and a pointer associated with a cache line. The pointer is used to select a shared tag portion. The unique tag portion of the physical address is compared to the addressed unique tag portion. The shared tag portion of the physical address is compared with the selected shared tag), 
wherein the cache storage system is configured to store a second said tag in the form of: a second individual tag portion which is individual to a cache line; a second shareable tag portion which is shareable between cache lines; and second pointer data which associates the second individual tag portion with the second shareable tag portion
(Wicki teaches the storage identifier (e.g., physical address) is distributed between various index portions, individual tag portions, and shared tag portions as shown in col. 4, ll. 1-10, a physical address {storage identifier} identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion;
Figs. 4 & 5; col. 9, ll. 44-55, Each entry comprises an n-bit pointer, and one or more state bits (not shown) indicating current state of the represented cache line. Each n-bit pointer value is associated with or represents a specific entry in shared tag array 309. In the particular example of FIG. 4, shared tag array 309 comprises eight entries therefore each pointer in cache index 315 comprises a three-bit binary value. In other words, the number of entries in shared tag array 309 is 2n where n is the number of bits in each pointer; col. 3, ll. 52-55, A tag array is provided comprising an index portion and a shared tag portion. The index portion includes an n-bit pointer and a unique tag portion for every cache line… The n-bit pointer points to an entry in the shared tag portion;
col. 10, ll. 29-40, if shared tag store 309 includes 256 entries, each pointer comprises log2 (256) or eight bits. Experience with conventional cache designs suggests that even a modestly sized shared tag array 309 comprising 32 to 256 entries will typically provide enough space for all of the shared tag information for efficient operation. This is because the contents of L3 cache 304 at any given time typically comprise many lines from the same physical address range in main memory as a result of spatial locality of the data. Hence, the present invention is particularly useful when the data being fetched is characterized by a high degree of spatial locality);
Wicki teaches wherein for the second said tag the storage access instruction comprise a plurality of different data types (
col. 9, ll. 44-59, Each entry comprises an n-bit pointer, and one or more state bits (not shown) indicating current state of the represented cache line …The physical address tag comprises an offset m-bit index portion, a unique tag portion, and a shared tag portion
col. 4, ll. 1-10, each access {access instruction} comprises a physical address {address corresponding to storage identifier data type} identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion).
Although Wicki does not explicitly teach corresponding tag each comprise a plurality of different data types, Applicant Admitted Prior Art teaches corresponding tag each comprise a plurality of different data types (Fig. 6a & [0068]-[0070], a flat tag as previously described in the context of known systems, storable in cache storage. The tag 600 comprises a plurality of data types 610, 620, 630, 640, 650 each of which may be a particular kind of data. A data type may determine what operations can be done on the corresponding data, the meaning of said data, and/or how said data is to be stored…the status data 610 may comprise data to signal whether the cache line associated with the tag 600 is in a ‘valid’ state (i.e. has data stored therein), or is in a ‘invalid’ state…The identifier data 620 may comprise part of a storage identifier (for example a memory address) representing a storage location in storage external to the cache storage. Note that the flat tag comprising address field, status (e.g., valid/invalid) field, etc. is known in the field). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Wicki and AAPA before them, to incorporate AAPA’s flat tag comprising address field, valid/invalid field, etc. that is known in the field with Wicki’s physical address organized into an index portion, a unique tag portion and a shared tag portion because Wicki’s tiered cache structure (e.g., Fig. 4) is to improve a conventional cache storage system that has a flat structure. 
AAPA teaches tag comprising address field, valid field, etc. that is known in the field. Wicki teaches the first said tag (e.g., storage identifier data type) is distributed between the shareable tag portion and the individual tag portion (
col. 9, ll. 44-55, shared tag array 309 comprises eight entries therefore each pointer in cache index 315 comprises a three-bit binary value. In other words, the number of entries in shared tag array 309 is 2n where n is the number of bits in each pointer; 
col. 9, ll. 57-59, The physical address tag comprises an offset m-bit index portion, a unique tag portion, and a shared tag portion) 
and the storage identifier (e.g., physical address) is distributed between various forms of index portions, individual tag portions, and shared tag portions based on spatial locality of the data (col. 10, ll. 29-40, if shared tag store 309 includes 256 entries, each pointer comprises log2 (256) or eight bits. … contents of L3 cache 304 at any given time typically comprise many lines from the same physical address range in main memory as a result of spatial locality of the data. Hence, the present invention is particularly useful when the data being fetched is characterized by a high degree of spatial locality). 
However, Wicki and AAPA do not explicitly teach using a second mapping schemas or using a first mapping schemas.
In an analogous art of cache memory, Persson teaches data types are mapped to the second shareable tag portion and the second individual tag portion using a second mapping schema (Persson teaches two mapping schemas, such as a type to be stored in the cache memory may all be stored as an individual-tagged data value, shared-tag data value using first mapping schema or composite value using second mapping schema as shown in [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value…a given cache memory may operate to store some data which may only be stored in one type as well as storing data which may be stored as either type;
[0034], a tag entry is a composite value, such as Tag 57, then this indicates that a corresponding given block of bit storage circuits is operating in a second mode {second mapping schema} to store a plurality of individual-tag data values and respective individual tags… A first stage is that a comparison is made with the composite value to determine if there is a potential match. If there is a potential match, then a second stage performs a comparison with each of the individual tags stored within the given block;
Persson further teaches various mapping schemas indicated by mode flags as shown in [0032], each of the tag entries may include a flag value indicating whether that tag entry is a shared tag value or a composite value; [0039], the composite value includes a plurality of flags 28 including a second mode flag indicating that the tag entry concerned is a composite value rather than being a shared tag value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Persson, AAPA and Wicki before them, to improve AAPA’s tag comprising address field, valid/invalid field, etc. that is known in the field and Wicki’s the storage identifier (e.g., physical address) is distributed between various index portions, individual tag portions, and shared tag portions based on spatial locality of the data with Persson’s TLB that performs mapping in either a first mode or a second mode and Persson’s data of a type to be stored all in individual tagged value, all in sharable tagged value {corresponds to first mapping schemas} and the data of a type to be stored in either form {corresponds to second mapping schemas} because a given cache memory may operate to store some data in one type as well as storing data which may be stored as either type based on degree of spatial locality (Persson, [0042]; Wicki, col. 10, ll. 39-40, the data being fetched is characterized by a high degree of spatial locality). 
In view of Wicki and AAPA and Persson further teaches
wherein the cache storage system is configured to store a first said tag in the form of: a first individual tag portion which is individual to a cache line; a first shareable tag portion which is shareable between cache lines; and first pointer data which associates the first individual tag portion with the first said shareable tag portion
(Persson, [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value …a given cache memory may operate to store some data which may only be stored in one type as well as storing data which may be stored as either type),
wherein, for the first said tag, the storage access instruction and the said corresponding tag each comprise the plurality of different data types (AAPA, Fig. 6a & [0068]-[0070], a flat tag as previously described in the context of known systems, storable in cache storage. The tag 600 comprises a plurality of data types 610, 620, 630, 640, 650 each of which may be a particular kind of data), and the different data types are mapped to the first shareable tag portion and the first individual tag portion using a first mapping schema, different to the second mapping schema (
Persson teaches various mapping schemas indicated by mode flags as shown in [0032], each of the tag entries may include a flag value indicating whether that tag entry is a shared tag value or a composite value; [0039], the composite value includes a plurality of flags 28 including a second mode flag indicating that the tag entry concerned is a composite value rather than being a shared tag value;
[0034], a tag entry is a composite value, such as Tag 57, then this indicates that a corresponding given block of bit storage circuits is operating in a second mode {second mapping schemas} to store a plurality of individual-tag data values and respective individual tags;
[0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value {the first individual tag portion}), and 
wherein the first mapping schemas distributes the different data types between the first shareable tag portion and the first individual tag portion in a different way than the second mapping schema distributes the different data types between the second shareable tag portion and the second individual tag portion to give shareable tag portions and individual tag portions of different formats, with the formats corresponding to the mapping schema used (
Wicki, col. 4, ll. 46-51, Clustered data (i.e., data with a high degree of spatial locality) results in the upper address bits, stored in a tag store RAM, that are identical for a number of cache lines. This upper address information is redundant and in accordance with the present invention need be stored only once;
Persson, [0032], each of the tag entries may include a flag value indicating whether that tag entry is a shared tag value or a composite value; [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value),
wherein the first mapping schemas distributes the different data types between the shareable tag portion and the individual tag portion to give shareable tag portions and individual tag portions of different formats, with the formats corresponding to the mapping schema used (Persson teaches at least two different formats in Abs., [0034] and [0042]:
[0034], a tag entry is a composite value {second format}, such as Tag 57, then this indicates that a corresponding given block of bit storage circuits is operating in a second mode to store a plurality of individual-tag data values and respective individual tags;
[0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value. Conversely, in other embodiments, such constraints may not apply and an individual item of data may be stored in either form. It is also possible that a given cache memory may operate to store some data which may only be stored in one type {first format} as well as storing data which may be stored as either type {second format}; 
Abs., a translation lookaside buffer {mapping} cache 16, includes a plurality of blocks of bit storage circuits 26 which can operate in either a first mode to store a plurality of shared-tagged data values having a shared tag …The tag entries within the tag memory comprise the shared tag value for a given block operating in the first mode (i.e., first mapping scheme) and a composite value for a given block operating in the second mode (i.e., second mapping scheme)).
Regarding independent claim 14, Wicki teaches a data processing system comprising a processor, a main storage, and a cache storage comprising cache lines (Fig. 1; col. 5, ll. 21-30), each cache line configured to …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Wicki teaches a method of operating cache storage comprising cache lines, each configured to store respective data entries representing data which can be retrieved from the cache storage when a storage access instruction contains a storage identifier which corresponds with a tag associated with a cache line, the method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 3 and 17, Wicki teaches wherein a given data type is distributed to both the first shareable tag portion and the first individual tag portion (
Wicki teaches the storage identifier (e.g., physical address) is distributed to both individual tag portions and shared tag portions as shown in col. 4, ll. 1-10, a physical address {storage identifier} identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion).
Regarding claim(s) 4, Wicki further teaches wherein one or more bits of the given data type that are most significant are distributed to the first shareable tag portion (col. 4, ll. 46-51, Clustered data (i.e., data with a high degree of spatial locality) results in the upper address bits {most significant}, stored in a tag store RAM, that are identical for a number of cache lines. This upper address information is redundant and in accordance with the present invention need be stored only once; col. 8, ll. 13-14). 
Regarding claim(s) 5, the combination of AAPA, Wicki and Persson further teaches wherein a specific data type is distributed only to the first shareable tag portion (Wicki, col. 4, ll. 46-51, Clustered data (i.e., data with a high degree of spatial locality) results in the upper address bits, stored in a tag store RAM, that are identical for a number of cache lines. This upper address information is redundant and in accordance with the present invention need be stored only once; Persson, [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value).
Regarding claim(s) 7 and 19, the combination of Wicki, AAPA and Persson further teaches wherein: in the- 29 - first mapping schema, a given data type is distributed only to the first shareable tag portion (Persson, [0042], The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value) and in the second mapping schema, said given data type is distributed to both the second sharable tag portion and the second individual tag portion (Wicki teaches the storage identifier (e.g., physical address) is distributed to both individual tag portions and shared tag portions as shown in col. 4, ll. 1-10, a physical address {storage identifier} identifying a memory location having data that is a target of the access. The physical address includes an index portion, a unique tag portion and a shared tag portion).
Regarding claim(s) 10, in view of AAPA and Wicki, Persson further teaches wherein the first individual tag portion comprises a first format indicator which indicates the format corresponding to the first mapping schema and the second individual tag portion comprises a second format indicator which indicates the format corresponding to the second mapping schema
([0032], each of the tag entries may include a flag value indicating whether that tag entry is a shared tag value or a composite value; 
Fig. 4, individual TAG Value 0 & Flag 28 including a mode flag; [0039], in FIG. 4, the composite value includes a plurality of flags 28 including a second mode flag {format indicator} indicating that the tag entry concerned is a composite value rather than being a shared tag value).
Regarding claim(s) 11, in view of AAPA and Wicki, Persson further teaches when checking the cache storage in response to a storage access instruction, selectively ignore a discrepancy with regard to a data type stored in the first shareable tag portion, based on the first format indicator (Fig. 3 & [0035], When the given block is operating in a first mode, then the tag entry within the tag memory 24 for that given block is a shared tag value; Fig. 4, individual TAG Value 0 & Flag 28 including a mode flag; [0039], in FIG. 4, the composite value includes a plurality of flags 28 including a second mode flag {format indicator} indicating that the tag entry concerned is a composite value rather than being a shared tag value. Upon the broadest reasonable interpretation, non-shared data is ignored when data type associated with shared tag are selected based on the mode indictor specifying a first mode).
Regarding claim(s) 12, Wicki further teaches wherein the cache storage is configured to store the first pointer data as part of the first individual tag portion and to store the second pointer data as part of the second individual tag portion (Fig. 4, block 315, Unique and Pointer). 
Regarding claim(s) 13, Wicki further teaches comprising multi-level cache storage including a first level cache and a second level cache, wherein one of the first level cache and the second level cache is configured to store the cache lines, and the other of the first level cache and the second level cache is configured to store the first and second shareable tag portion (col. 8, ll. 9-11, Tag index 315 and shared tag array 309 are preferably implemented on-chip while L3 cache 304 is implemented off-chip as suggested by the dashed vertical line in FIG. 3. Upon the broadest reasonable interpretation, the on-chip L3 and off-chip L3 correspond to Applicant’s a first level cache and a second level cache).
Regarding claim(s) 18, the combination of Wicki, AAPA, and Persson further teaches mapping said data types to said shareable tag portion and said individual tag portion using a plurality of mapping schemas (Wicki, mapping scheme is shown in Figs. 4 and 5; Persson, Abs., a translation lookaside buffer {mapping scheme} cache 16, includes a plurality of blocks of bit storage circuits 26 which can operate in either a first mode to store a plurality of shared-tagged data values having a shared tag …The tag entries within the tag memory comprise the shared tag value for a given block operating in the first mode and a composite value for a given block operating in the second mode. [0042], data may be stored either in the form of part of shared-tag data values, or as an individual-tagged data value. This need not necessarily be the case. The cache memory to which the present technique is applied may be one in which data to be stored may all be stored as a shared-tag data value whereas other data of a type to be stored in the cache memory may all be stored as an individual-tagged data value. Conversely, in other embodiments, such constraints may not apply and an individual item of data may be stored in either form. It is also possible that a given cache memory may operate to store some data which may only be stored in one type as well as storing data which may be stored as either type).
Claims 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wicki et al. (US 6,122,709; hereinafter Wicki) in view of AAPA, further in view of Persson (US 2017/0192900), further in view of MacWilliams et al. (US 2007/0013704; hereinafter MacWilliams).
Regarding claim(s) 8 and 20, Wicki, AAPA and Persson do not teach, in an analogous art of cache memory, MacWilliams teaches comprising a texture cache for a graphics processing system, wherein: the cache lines comprise texture data representative of one or more texels in a texture space (Fig. 2A, Cache 203; [0043]; [0059]); 
said given data type corresponds to at least part of a third-dimensional coordinate of the one or more texels in the texture space; and the first mapping schema corresponds to the texture space having two dimensions ([0059]-[0060], 
FIG. 4A illustrates the rasterization of the triangle 401 in a tiled address space using a non-micro-tiled memory system in which the logical channel width is 64 bytes. FIGS. 4B-4C illustrate the rasterization of the triangle 401 in a tiled address space using a micro-tiled memory system. The unit of rasterization of the triangle 401 is a fragment 402. A fragment 402 may represent a pixel or a texel. A tiled address space is one in which a logically two-dimensional array of data is organized as a set of sub-arrays, such that the data within the subarray is stored in a contiguous range of the address space and are thus highly localized in memory. A logically two-dimensional array of data that is linearly addressed has no such sub-arrays; instead, data such as fragments 402 are addressed linearly across from left to right in a row and then down to the next row from top to bottom).  
In an analogous art of cache management, MacWilliams teaches a given data type is distributed to both the shareable tag portion and the individual tag portion ([0031], micro-tiling enables a memory request to be composed of smaller requests for discontiguous sections or chunks of memory. The micro-tiling memory architecture allows read and write memory fetches to vary in size and structure based on the needs of the requestor. In order for the smaller chunks to be correctly identified, additional address information is provided into the system memory by the micro-tiled memory controller).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of MacWilliams, Wicki, AAPA and Persson before them, to improve Wicki, AAPA and Persson’s data types distributed between shareable tag portion and individual tag portion with MacWilliams’s a data type selectively distributed to both shareable tag portion and individual tag portion for the benefits of reducing the over-fetch of memory requests from a graphics controller while preserving cache-line requirements for a processor (MacWilliams, [0031]), thus providing the increased concurrency and bandwidth efficiency of independent subchannels, balanced against the cost of duplicating I address signals to each subchannel. 
Regarding claim(s) 9, the combination of Wicki, AAPA, Persson and MacWilliams teach all elements as discussed above. MacWilliams further teaches wherein the second mapping schema corresponds to the texture space having at least three dimensions ([0067],  a micro-tiled memory access combines two discontiguous 32 byte accesses into a single 64 byte access, one on each of the two sub-channels for a total size of 64 bytes. Rasterization of the triangle results in requests to access double subspans 414. For example, the micro-tile memory controller may combine requests to access double subspans 414C and 414D into a single micro-tiled memory access. As another example, the memory controller may combine requests to access double subspans 414E and 414F into a single micro-tiled memory request. Other combinations of requests to access double subspans may be formed into a single micro-tiled memory request or access. In one or more embodiments of the invention, the combined sub-channel accesses have a shared address bit pattern in the SA shared address bits). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137